Dissenting Opinion by
Mb. Justice Musmanno:
The majority opinion in this case churns up the law much more violently than any Ohio River steamboat agitating the water through which it cleaves its way. The harm it works, of course, is much more serious than the commotion caused by a passing river craft because water will return to its level whereas the corrugation in jurisprudence resulting from the majority decision will concretize permanent confusion.
As late as November 10, 1964, this Court, in a unanimous decision, laid down the law in a set of circumstances similar to the ones in the case at bar. Today the majority shakes that decision in an opinion which supplies neither compass nor rudder to lawyers and, at the same time, sends to the bottom of the legal straits the inalienable right of injured persons to choose their forum.
The three plaintiffs in this case, employees of the New York Central Railroad, brought actions under the Federal Employers’ Liability Act for personal injuries sustained in their employment. Service was *242properly made on tlie common defendant, which is registered to do business, in Pennsylvania and unquestionably earns substantial revenue within the borders of our Commonwealth, and should be amenable to its laws.
After the plaintiffs filed their complaints, the defendant moved to dismiss the actions, claiming forum non conveniens. The lower court granted the motion but offered no acceptable explanation in legal terminology. for its action. Although it cited cases more or less on the subject, offered quotations distantly or closely pertinent, it revealed its real motivation in a rather- petulant statement that: “There is no reason why the courts of Allegheny County, with its already heavy case load of litigation, should increase its burden by the addition of suits which should properly and more conveniently be heard by the courts of the states in which they originated.”
If case load is to determine availability of the courts to injured persons, then justice has become a commodity dependent on the size of the courthouse and the number of personnel therein, rather than on the intrinsic merit of claims filed by the litigants.
The majority of this Court, in sustaining the lower court’s action, makes no reference to that court’s lamentation about case loads, but would seem to affirm that specious rationalization, since it offers no precedent to justify the court’s closing the doors of the Allegheny- County courthouse to the plaintiffs.
Indeed, in attaching its seal of confirmation to the padlock hung on the lower court doors, this Court turned its back on the unanimous pronouncement of this Court in the case of Walker v. Ohio River Co., 416 Pa. 149, decided only three and one-half years ago. In that case, the two plaintiffs were employees on vessels plying the Ohio River. Neither of them lived in Allegheny County. The lower court in that litigation ordered one plaintiff to file her lawsuit in Hunt*243ingdon, West Virginia, and the other plaintiff to prosecute her litigation in Cleveland, Ohio, and this Court categorically reversed, stating: “. . . Since the Court of Common Pleas of Allegheny County concededly has jurisdiction of the subject matter and of the parties, and valid service has been made upon the defendant company within its jurisdiction, the plaintiffs cannot, without compelling reasons, be ousted of their admitted right to bring their actions under the Merchant Marine Act and for maintenance and cure in a. state court and/or in a federal court where the defendant can be effectively brought within the court’s jurisdiction. This Court clearly stated in Plum v. Tampax, Inc., 399 Pa. 553, that . . since it is for the plaintiff to choose the place of suit, his choice of a forum should not be - disturbed except for weighty reasons.’ ”
The majority opinion here has given no weighty reason why the plaintiffs should not be allowed to sue in Allegheny County. The defendant railroad company has argued that the witnesses to be called by both sides all reside in the state where the accident occurred and therefore the action should be instituted there; whereas, in the Walker case, though “most” of the witnesses resided in the state where the defendant sought to have the action brought, “some” of the witnesses resided elsewhere. Therefore, it contends the Walker decision is inapplicable. But such an argument overshoots the fact that the issue in both cases was and is whether or not “weighty reasons” exist sufficient to deprive plaintiffs of their right to choose the forum of their action, which right is specifically conferred on them by Federal statute (in the Walker case, the Merchant Marine Act, 46 U.S.C. §688 was involved; in the instant case, the Federal Employers’ Liability Act, 45 U.S.C. §51 et seq. applies).
I see little reason for the application of a different rule where “most” of the witnesses reside in the state in which defendant seeks to have the action instituted *244and where “all” the witnesses reside in that state. If the residence of the witnesses could not be held to be governing in the Walker case, as we specifically and emphatically declared, it should not govern here. The difference is not such as to supply the “weighty reason” which the law demands before depriving plaintiffs of their choice of forum.
The Majority Opinion not only inflicts a great injustice on the plaintiffs but it will spawn some vexing offspring. Since the Majority Opinion does not overrule the Walker case, that precedent will continue to be good law for seamen’s actions brought under the Jones Act, 46 U.S.C. §688. Thus injured out-of-state seamen may continue to choose Pennsylvania as their forum while injured trainmen may not. A trainman may succeed when his case happens to come before a judge who respects our decision in the Walker case, and another trainman will fail if his case comes before a judge who jangles a padlock instead of levelling a scale. For instance, in the case of Ancell v. B. & O. R. R. Co., Judge Lewis of Allegheny County dismissed the B. & O. preliminary objections based upon forum non conveniens at No. 503, July Term, 1967, Pitt. L. J. Aug. 1967, p. 38. Since we held in the Moore case that such dismissal is nonappealable, trainman Ancell will go to trial in Pittsburgh—yet the plaintiffs here will have to go shopping for another forum, an indecorous state of affairs, to say the least, which should induce the figure of justice to lift her blindfold to see what is going on in the name of impartiality.
In addition, the Majority Opinion, by stressing that the plaintiffs do not live in Allegheny County, interjects a most disturbing and confusing factor into the law of forum non conveniens. The plaintiff, Master-son, in this ease lives in Erie, Pennsylvania, yet the majority would deny him the right to sue in his own state. As well stated by Justice Roberts in his dissenting opinion, in which I join: “. . . The doctrine of *245forum non conveniens is concerned with interstate, not intrastate, problems. Masterson is a resident of Erie County as are the expert witnesses and hospital employees. Under Pa. R.C.P. 4018 they may be subpoenaed and their depositions taken.”
As the Majority of this Court has seen fit to suppress the application of the Walker case, decided only three and one-half years ago, I trust that in less than three and one-half months from now, it may again unfasten the padlocks of unreasoning differentiation and assure plaintiffs their inalienable right to choose their forum. In the meanwhile, I dissent.